
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



2001 CBRE HOLDING, INC.
STOCK INCENTIVE PLAN


        1.    Purpose of the Plan    

        The purpose of the Plan is to aid the Company and its Affiliates in
recruiting and retaining key employees, directors or consultants of outstanding
ability and to motivate such employees, directors or consultants to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees, directors or consultants will have
in the welfare of the Company as a result of their proprietary interest in the
Company's success.

        2.    Definitions    

        The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:

        (a)  "Act": The Securities Exchange Act of 1934, as amended, or any
successor act thereto.

        (b)  "Affiliate": With respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board in which the Company or an Affiliate
has an interest.

        (c)  "Award": An Option, Stock Appreciation Right or Other Stock-Based
Award granted pursuant to the Plan.

        (d)  "Beneficial Owner": A "beneficial owner," as such term is defined
in Rule 13d-3 under the Act (or any successor rule thereto).

        (e)  "Board": The Board of Directors of the Company.

        (f)    "Change of Control": (i) The sale or disposition, in one or a
series of related transactions, of all, or substantially all, of the assets of
the Company to any "person" or "group," as defined in Sections 13(d)(3) or
14(d)(2) of the Act (other than Strategic and its Affiliates, Freeman Spogli and
their affiliates or any group in which any of the foregoing is a member); or
(ii) any person or group (other than Strategic and its Affiliates, Freeman
Spogli and their affiliates or any group in which any of the foregoing is a
member) is or becomes the Beneficial Owner, directly or indirectly, of more than
50% of the total voting power of the voting stock of the Company (including by
way of merger, consolidation or otherwise) and the representatives of Strategic
and its affiliates, Freeman Spogli and their affiliates or any group in which
any of the foregoing is a member, individually or in the aggregate, cease to
have the ability to elect a majority of the Board (for the purposes of this
clause (ii), a member of a group will not be considered to be the Beneficial
Owner of the securities owned by other members of the group).

        (g)  "Code": The Internal Revenue Code of 1986, as amended, or any
successor thereto.

        (h)  "Committee": The Board, or any committee of the Board designated by
the Board to administer this Plan.

        (i)    "Company": CBRE Holding, Inc., a Delaware corporation.

        (j)    "Effective Date": The date the Board approves the Plan, or such
later date as is designated by the Board.

1

--------------------------------------------------------------------------------




        (k)  "Employment": (i) A Participant's employment if the Participant is
an employee of the Company or any of its Affiliates, (ii) a Participant's
services as a consultant, if the Participant is a consultant to the Company or
its Affiliates and (iii) a Participant's services as an non-employee director,
if the Participant is a non-employee member of the Board.

        (l)    "Fair Market Value": On a given date, (i) if there should be a
public market for the Shares on such date, the arithmetic mean of the high and
low prices of the Shares as reported on such date on the composite tape of the
principal national securities exchange on which such Shares are listed or
admitted to trading, or, if the Shares are not listed or admitted on any
national securities exchange, the arithmetic mean of the per Share closing bid
price and per Share closing asked price on such date as quoted on the National
Association of Securities Dealers Automated Quotation System (or such market in
which such prices are regularly quoted) (the "NASDAQ"), or, if no sale of Shares
shall have been reported on the composite tape of any national securities
exchange or quoted on the NASDAQ on such date, then the immediately preceding
date on which sales of the Shares have been so reported or quoted shall be used,
and (ii) if there should not be a public market for the Shares on such date, the
Fair Market Value shall be the value established by the Committee in good faith.

        (m)  "Freeman Spogli": FS Equity Partners III, L.P. and FS Equity
Partners International, L.P., collectively.

        (n)  "ISO": An Option that is also an incentive stock option granted
pursuant to Section 6(d) of the Plan.

        (o)  "LSAR": A limited stock appreciation right granted pursuant to
Section 7(d) of the Plan.

        (p)  "Offerings": The offerings by the Company of Shares pursuant to the
Registration Statement on Form S-1 first filed with the Securities and Exchange
Commission on April 24, 2001.

        (q)  "Other Stock-Based Awards": Awards granted pursuant to Section 8 of
the Plan.

        (r)  "Option": A stock option granted pursuant to Section 6 of the Plan.

        (s)  "Option Price": The purchase price per Share of an Option, as
determined pursuant to Section 6(a) of the Plan.

        (t)  "Participant": An employee, director or consultant who is selected
by the Committee to participate in the Plan.

        (u)  "Person": A "person", as such term is used for purposes of
Section 13(d) or 14(d) of the Act (or any successor sections thereto).

        (v)  "Plan": The 2001 CBRE Holding, Inc. Stock Incentive Plan.

        (w)  "Shares": Shares of Class A Common Stock, par value $.01 per share,
of the Company.

        (x)  "Stock Appreciation Right": A stock appreciation right granted
pursuant to Section 7 of the Plan.

        (y)  "Strategic": RCBA Strategic Partners, L.P., a Delaware limited
partnership.

        (z)  "Subscription Agreement": Any subscription agreement between the
Company and any Participant (a) which is entered into in connection with the
Offerings or (b) which purports to be a "Subscription Agreement" for the
purposes of the Plan and is entered into subsequent to the Offerings.

        (aa) "Subsidiary": A subsidiary corporation, as defined in
Section 424(f) of the Code (or any successor section thereto).

2

--------------------------------------------------------------------------------




        3.    Shares Subject to the Plan    

        The total number of Shares that may be issued under the Plan is
6,500,000. The Shares may consist, in whole or in part, of unissued Shares or
treasury Shares. The issuance of Shares or the payment of cash upon the exercise
of an Award or in consideration of the cancellation or termination of an Award
shall reduce the total number of Shares available under the Plan, as applicable.
Shares which are subject to Awards which terminate or lapse without the payment
of consideration may be granted again under the Plan.

        4.    Administration    

        The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof consisting
solely of at least two individuals who, during any period when the Company and
this Plan are subject to the provisions of Section 162(m) of the Code and
Section 16 of the Act, are intended to qualify as "Non-Employee Directors"
within the meaning of Rule 16b-3 under the Act (or any successor rule thereto)
and "outside directors" within the meaning of Section 162(m) of the Code (or any
successor section thereto). Options may, in the discretion of the Committee, be
granted under the Plan in substitution for outstanding options previously
granted by the Company or its affiliates or a company acquired by the Company or
with which the Company combines. The number of Shares underlying such substitute
options shall be counted against the aggregate number of Shares available for
Options under the Plan. The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority to establish the terms and conditions of any Option consistent
with the provisions of the Plan and to waive any such terms and conditions at
any time (including, without limitation, accelerating or waiving any vesting
conditions). The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise of an Option. Unless the Committee specifies otherwise, the
Participant may elect to pay a portion or all of such withholding taxes, but in
no event greater than the Company's minimum statutory rate (based on both the
federal and state rates), by (a) delivery in Shares or (b) having Shares
withheld by the Company from any Shares that would have otherwise been received
by the Participant.

        5.    Limitations    

        No Award may be granted under the Plan after the tenth anniversary of
the Effective Date, but Awards theretofore granted may extend beyond that date.

        6.    Terms and Conditions of Options    

        Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:

        (a)    Option Price.    The Option Price per Share shall be determined
by the Committee at the time of grant and shall be set forth in an Award
Agreement; provided, however, that the exercise price per share shall not be
less than eighty-five percent (85%) of the Fair Market Value per Share on the
date of grant; provided, further, that if the Participant is a 10% Stockholder,
then the

3

--------------------------------------------------------------------------------

Option Price per share shall not be less than one hundred ten percent (110%) of
the Fair Market Value per Share on the date of grant.

        (b)    Exercisability.    Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Committee. In no event, however, shall the Committee impose a vesting
schedule that is more restrictive than twenty percent (20%) per year, with the
initial vesting to occur not later than one (1) year after the date of grant;
provided, further, that such limitation shall not be applicable to any
Participants who are officers of the Company, nonemployee directors or
consultants. Notwithstanding the foregoing, in no event shall an Option be
exercisable more than ten years after the date it is granted.

        (c)    Exercise of Options.    Except as otherwise provided in the Plan
or in an Award Agreement, an Option may be exercised for all, or from time to
time any part, of the Shares for which it is then exercisable. For purposes of
this Section 6, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii) or (iii) in the
following sentence. The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant (i) in cash or its equivalent (e.g., by check),
(ii) in Shares having a Fair Market Value equal to the aggregate Option Price
for the Shares being purchased and satisfying such other requirements as may be
imposed by the Committee; provided, that such Shares have been held by the
Participant for no less than six months (or such other period as established
from time to time by the Committee in order to avoid adverse accounting
treatment applying generally accepted accounting principles), (iii) partly in
cash and partly in such Shares or (iv) if there should be a public market for
the Shares at such time, subject to such rules as may be established by the
Committee, through the delivery of irrevocable instructions to a broker to sell
Shares obtained upon the exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate Option
Price for the Shares being purchased. No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

        (d)    ISOs.    The Committee may grant Options under the Plan that are
intended to be ISOs. Such ISOs shall comply with the requirements of Section 422
of the Code (or any successor section thereto). No ISO may be granted to any
Participant who at the time of such grant, owns more than ten percent of the
total combined voting power of all classes of stock of the Company or of any
Subsidiary (a "10% Stockholder"), unless (i) the Option Price for such ISO is at
least 110% of the Fair Market Value of a Share on the date the ISO is granted
and (ii) the date on which such ISO terminates is a date not later than the day
preceding the fifth anniversary of the date on which the ISO is granted. Any
Participant who disposes of Shares acquired upon the exercise of an ISO either
(x) within two years after the date of grant of such ISO or (y) within one year
after the transfer of such Shares to the Participant, shall notify the Company
of such disposition and of the amount realized upon such disposition. All
Options granted under the Plan are intended to be nonqualified stock options,
unless the applicable Award Agreement expressly states that the Option is
intended to be an ISO. If an Option is intended to be an ISO, and if for any
reason such Option (or portion thereof) shall not qualify as an ISO, then, to
the extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a nonqualified stock option granted under the Plan; provided that
such Option (or potion thereof) otherwise complies with the Plan's requirements
relating to nonqualified stock options. In no event shall any member of the
Committee, the Company or any of its Affiliates (or their respective employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Option to qualify for any reason as an ISO.

4

--------------------------------------------------------------------------------




        (e)    Attestation.    Wherever in this Plan or any agreement evidencing
an Award a Participant is permitted to pay the exercise price of an Option or
taxes relating to the exercise of an Option by delivering Shares, the
Participant may, subject to procedures satisfactory to the Committee, satisfy
such delivery requirement by presenting proof of beneficial ownership of such
Shares, in which case the Company shall treat the Option as exercised without
further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Option.

        7.    Terms and Conditions of Stock Appreciation Rights    

        (a)    Grants.    The Committee also may grant (i) a Stock Appreciation
Right independent of an Option or (ii) a Stock Appreciation Right in connection
with an Option, or a portion thereof. A Stock Appreciation Right granted
pursuant to clause (ii) of the preceding sentence (A) may be granted at the time
the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Shares
covered by an Option (or such lesser number of Shares as the Committee may
determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Section 7 (or such additional limitations as may be included in an Award
agreement).

        (b)    Terms.    The exercise price per Share of a Stock Appreciation
Right shall be an amount determined by the Committee but in no event shall such
amount be less than the greater of (i) the Fair Market Value of a Share on the
date the Stock Appreciation Right is granted or, in the case of a Stock
Appreciation Right granted in conjunction with an Option, or a portion thereof,
the Option Price of the related Option and (ii) the minimum amount permitted by
applicable laws, rules, by-laws or policies of regulatory authorities or stock
exchanges. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (x) the excess of
(A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (y) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefore an amount equal to (1) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (2) the number of Shares covered by the Option, or portion thereof,
which is surrendered. The date a notice of exercise is received by the Company
shall be the exercise date. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. No fractional Shares will be issued in
payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.

        (c)    Limitations.    The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.

        (d)    Limited Stock Appreciation Rights.    The Committee may grant
LSARs that are exercisable upon the occurrence of specified contingent events.
Such LSARs may provide for a different method of determining appreciation, may
specify that payment will be made only in cash and may provide that any related
Awards are not exercisable while such LSARs are exercisable. Unless the context
otherwise requires, whenever the term "Stock Appreciation Right" is used in the
Plan, such term shall include LSARs.

5

--------------------------------------------------------------------------------




        8.    Other Stock-Based Awards    

        The Committee, in its sole discretion, may grant or sell Awards of
Shares, Awards of restricted Shares and Awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
("Other Stock-Based Awards"). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made; the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

        9.    Adjustments Upon Certain Events    

        Notwithstanding any other provisions in the Plan to the contrary, the
following provisions shall apply to all Awards granted under the Plan:

        (a)    Generally.    In the event of any change in the outstanding
Shares after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person may make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Options or Stock Appreciation Rights may be granted during a calendar year to
any Participant, (iii) the Option Price or exercise price of any Stock
Appreciation Right and/or (iv) any other affected terms of such Awards.

        (b)    Change of Control.    In the event of a Change of Control after
the Effective Date, (i) any outstanding Awards then held by Participants which
are unvested or otherwise unexercisable shall automatically be deemed vested or
otherwise exercisable, as the case may be, as of immediately prior to such
Change of Control and (ii) the Committee may, but shall not be obligated to,
(A) cancel such Awards for fair value (as determined in the sole discretion of
the Committee) which, in the case of Options and Stock Appreciation Rights, may
equal the excess, if any, of the Fair Market Value of the Shares subject to such
Options or Stock Appreciation Rights over the aggregate exercise price of such
Options or Stock Appreciation Rights or (B) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion.

        10.    No Right to Employment or Awards    

        The granting of an Award under the Plan shall impose no obligation on
the Company or any Subsidiary to continue the Employment of a Participant and
shall not lessen or affect the Company's or Subsidiary's right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee's determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

6

--------------------------------------------------------------------------------


        11.    Successors and Assigns    

        The Plan shall be binding on all successors and assigns of the Company
and a Participant, including without limitation, the estate of such Participant
and the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant's creditors.

        12.    Nontransferability of Awards    

        Unless otherwise determined by the Committee, an Award shall not be
transferable or assignable by the Participant otherwise than by will or by the
laws of descent and distribution. An Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.

        13.    Amendments or Termination    

        The Board may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which, (a) without the approval of
the shareholders of the Company, would (except as is provided in Section 9 of
the Plan), increase the total number of Shares reserved for the purposes of the
Plan or change the maximum number of Shares for which Awards may be granted to
any Participant or (b) without the consent of a Participant, would diminish any
of the rights of the Participant under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws.

        14.    Choice of Law    

        The Plan shall be governed by and construed in accordance with the laws
of the State of Delaware.

        15.    Effectiveness of the Plan    

        The Plan shall be effective as of the Effective Date.

        16.    Award and Subscription Agreements    

        Awards granted under the Plan shall be subject to such additional terms
and provisions as the Committee may approve, which terms and provisions will be
set forth in an Award Agreement with the applicant Participant. The Committee
may also require that Shares acquired under the Plan upon the exercise of any
Options be subject to the terms and provisions of a Subscription Agreement. The
terms and provisions of any such Award Agreement or Subscription Agreement, as
amended from time to time and applicable to any Participant, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein or any Award Agreement and any terms and provisions
of a Subscription Agreement applicable to a Participant, the applicable terms
and provisions of the Subscription Agreement will govern and prevail.

7

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1



2001 CBRE HOLDING, INC. STOCK INCENTIVE PLAN
